DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Note that the claims incorporate subject matter which was previously indicated as allowable.
Regarding claim 1, the prior art of record, taken either alone or in combination, fails
to disclose or render obvious a fluid level detection apparatus, the apparatus comprising, among other essential elements/features/steps, the controller is configured to calculate, as the height of the fluid level, a nominal value of the height of the fluid level on a basis of a high frequency component in the vibration wave detected by the vibration sensor, and correct the nominal value on a basis of a low frequency component in the vibration wave detected by the vibration sensor, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fluid level detection method, the method comprising, among other essential elements/features/steps, calculate, with the controller, as the height of the fluid level, a nominal value of the height of the fluid level on a basis of a high frequency component in the vibration wave detected by the vibration sensor, and correct the nominal value on a basis of a low frequency component in the vibration wave detected by the vibration sensor, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 18, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer readable medium, the medium comprising, among other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855